Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more memory means” in claims 17 and 19; and “one or more controller means” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 (depends on claim 10 which depends on claim 9):
	The phrase “wherein detecting … comprises calculating a syndrome weight for the data” is not logic   Due to the detecting feature is done within the selecting feature (which is prior to decoding ), how can any syndrome weight be calculated even though the decoding feature has not been performed yet?
Claim 20 (depends on claim 17):
	The phrase “wherein the LDPC matrix is selected … based on the sector size of the data comprises calculating a syndrome weight of the data” cannot be understood and is not logic.  How can data comprise a feature of “calculating the syndrome weight of itself (data)”?  In other words, what should comprise the feature of calculating the syndrome weight?

Claims 12-13:
	These claims are rejected because they depend on claim 11 and contain the same problems of indefiniteness.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 7-10 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2019/0349004 and Zhang hereinafter).
Claim 1:
	Zhang discloses the invention substantially as claimed.  Zhang teaches (figure 9) that a encoding apparatus comprises a processor (110) which is coupled to a memory (120) and a transceiver (210) via a bus (140).  
The processor (110) is configured to perform the following operations:
-determining a size of a shift matrix based on a length of an information sequence and a length of an identifier sequence, and 
constructing a check matrix based on the size of the shift matrix and a based matrix (figure 9, par. 179-186) [recited as ‘receiving a logical block address(LBA) size’ and ‘receiving a host metadata size’]; and 
-performing low-density parity check LDPC encoding on the information sequence and the identifier sequence based on the check matrix (par. 182).
	Zhang does not explicitly teach the determining a parity size of an ECC.  Zhang, however, does suggest the feature of performing low-density parity check LDPC encoding on the information sequence and the identifier sequence based on the check matrix (par. 182), wherein the check matrix’ size is constructed/determined by the sizes of the information sequence and the identifier sequence (par. 179-182).  
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that performing the Zhang’s encoding not only determine the size of a parity of the information, but also the parity (itself).  One having ordinary skill in the art would be motivated to realize so because Zhang shows the parity check bit (figure 2).  

Claim 2:
	Zhang teaches that  feature of constructing a check matrix based on the size of the shift matrix and a based matrix to perform LDPC encoding later ((figure 9, par. 181-182).

Claims 3-4:
Zhang discloses the feature of constructing a check matrix based on the size of the shift matrix and a based matrix, wherein the size of the shift matrix is determined based on an information sequence and a length of an identifier sequence  (figure 9, par. 179-181)

Claims 5 and 7-8:
	Zhang does not the memory can be comprised of a die  having a healthy portion, an single layer cell (SLC), or a redundant column.  It would have been also obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realizes that Zhang’s memory (120) would have been comprised a die having a health portion, a single layer cell (SLC) or a redundant column.  One having ordinary skill in the art would be motivated to realize so because a memory having a SLC or a redundant column is well-known in the art.

Claims 9-10:
	Zhang discloses the invention substantially as claimed.  Zhang teaches (figure 11) that a decoding apparatus comprises a processor (210) which is coupled to a memory (220) and a transceiver (230) via a bus (240), wherein the transceiver (230) receives information (figure 11, par. 213-215) [recited as ‘receiving a request’].  
The processor (210) is configured to perform the following operations:
-determining a size of a shift matrix based on a length of an information sequence, and 
constructing a check matrix based on the size of the shift matrix and a based matrix (figure 11, par. 217-222) [recited as ‘selecting a low density parity check (LDPC) matrix for decoding data’ and ‘detecting a sector size of the data’].
	Zhang does not explicitly teach receiving a request from a host.  Zhang, however, teaches that the transceiver (230) receives information (figure 11, par. 215).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Zhang’s received information by the transceiver (230) would have been from a host.  One having ordinary skill in the art would be motivated to realize so because having a host to provide information to Zhang’s transceiver (230) would have not been changing the scope of Zhang’s disclosure (par. 265).
Claims 14-16:
	Zhang does not explicitly teach that information is retrieve from Zhang’s memory (220), wherein Zhang’s (220) memory can be comprised of an single layer cell (SLC), or a redundant column.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that Zhang’s information can be stored in Zhang’s memory (220) and can be retrieved from Zhang’s memory (220).  One having ordinary skill in the art would be motivated to realize so because Zhang teaches that the transceiver (230) is configured to receive and send information to the bus (240) which is connected to the memory (220) (figure 11). 
	It would have been also obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realizes that Zhang’s memory (220) would have been comprised a single layer cell (SLC) or a redundant column.  One having ordinary skill in the art would be motivated to realize so because a memory having a SLC or a redundant column is well-known in the art.

Claim 17: 
	Zhang discloses the invention substantially as claimed.  Zhang teaches (figure 9) that a encoding apparatus comprises a processor (110) which is coupled to a memory (120) and a transceiver (210) via a bus (140), wherein the transceiver (130) receives information (figure 9, par. 175-177) [recited as ‘receiving data’].  
The processor (110) is configured to perform the following operations:
-determining a size of a shift matrix based on a length of an information sequence, and 
constructing a check matrix based on the size of the shift matrix and a based matrix (figure 9, par. 179-186) [recited as ‘selecting a low density parity check (LDPC) matrix to encoding data based on a sector size of the received data’].
	Zhang does not explicitly teach receiving the data from a host.  Zhang, however, teaches that the transceiver (130) receives information (figure 9, par. 177).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Zhang’s received information by the transceiver (130) would have been from a host.  One having ordinary skill in the art would be motivated to realize so because having a host to provide information to Zhang’s transceiver (130) would have not been changing the scope of Zhang’s disclosure (par. 265).

Claim 18:
	Zhang teaches that the check matrix is constructed based on the size of the shift matrix , wherein the size of the shift matrix is determined not only based on a length of an information sequence, but also based on a length of an identifier sequence (par. 180-181).

Claim 19:
	Zhang does not explicitly teach that information is written to Zhang’s memory (120) having a SLC or a redundant column.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that Zhang’s information can be stored in Zhang’s memory (120).  One having ordinary skill in the art would be motivated to realize so because Zhang teaches that the transceiver (130) is configured to receive and send information to the bus (140) which is connected to the memory (120) (figure 9). 
	It would have been also obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realizes that Zhang’s memory (120) would have been comprised a single layer cell (SLC) or a redundant column.  One having ordinary skill in the art would be motivated to realize so because a memory having a SLC or a redundant column is well-known in the art.


Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2019/0349004 and Zhang hereinafter) as applied to claims 9-11 above, and further in view of Yang (10,944,429).

Claim 11:
	Zhang does not teach the calculating a syndrome for the data.  Yang teaches (figure 6) that, within a decoding circuit (600), a syndrome calculator (610), in responsive to the parity check matrix H, performs syndrome calculation to output r bits syndromes (figure 6, column 14 lines 28-68).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Zhang’s performing of LDPC decoding feature (Zhang: par. 220) would have been used Yang’s syndrome calculator to calculating r bits of syndromes.  One having ordinary skill in the art would be motivated to realize so because both Zhang’s and Yang’s inventions are in the field of LDPC encoding/decoding.

Claim 20:
	Claim 20 is rejected for reasons similar to those set forth against claim 11.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior arts do not teach the features assigning a programming trim time to the LBA based on the parity size, calculating a plurality of syndrome weights for the data based on each respective one of the plurality of ECC matrices nor choosing an ECC matrix of the plurality of ECC matrices that results in a minimal syndrome weight.  Therefore, claims 6, 12 and 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 2020/0321982 – Kamiya – Error correction encoding method and device and decoding method and device using channel polarization.
b. US 11,050,438 – Kim – Memory controller including an error correction encoder and an error correction decoder.















Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111